Case: 19-14202   Date Filed: 07/02/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14202
                        Non-Argument Calendar
                      ________________________

                       Agency No. A216-265-738



SUKHVIR SINGH,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (July 2, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and ANDERSON, Circuit
Judges.

PER CURIAM:
               Case: 19-14202     Date Filed: 07/02/2020   Page: 2 of 5



      Sukhvir Singh, a native and citizen of India, petitions pro se for review of an

order affirming the denial of his applications for asylum and withholding of

removal under the Immigration and Nationality Act and for relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). Initially, the

immigration judge held an evidentiary hearing and denied Singh’s applications, but

the Board of Immigration Appeals remanded for the immigration judge “to further

address Singh’s credibility in light of his corroborating evidence.” On remand, the

immigration judge considered the newest country report with the existing record

and again denied Singh’s applications. The immigration judge found that Singh

was not credible and that his remaining evidence failed to establish his eligibility

for immigration relief. We deny Singh’s petition.

      To the extent the Board adopted the reasoning of the immigration judge, we

also review his decision. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir.

2010). We apply “a highly deferential” test to determine whether the decision “is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir.

2006) (quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001)).

Under that test, we view the evidence in the light most favorable to the decision

and draw all reasonable inferences in favor of it. Id. We cannot disturb a factual


                                          2
              Case: 19-14202     Date Filed: 07/02/2020    Page: 3 of 5



finding unless “the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Id. (quoting Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc)).

      Substantial evidence supports the finding that Singh was not credible, and

the Board and immigration judge provided specific, cogent reasons to support that

finding. See id. Singh based his claim of persecution on his membership in the

Shiromani Akali Dal Amritsar Party and two incidents involving the rival

Bharatiya Janata Party, but his written application, testimony, and corroborating

evidence contained inconsistencies about the treatment of his parents. Although

affidavits from his mother, the head of his village, and a priest stated that members

of the Bharatiya Party and police officers killed Singh’s father because of his

involvement in the Akali Dal party, Singh never mentioned that his father’s death

was politically motivated. The Board reasonably found that the inconsistency

“significantly undercut [Singh’s] credibility” because he had “alleged that he and

his father were both active in the same political party” and his application asked

whether any family members had experienced past harm or mistreatment. Singh

was asked during the removal hearing if he knew anyone else who had been

maltreated by the Bharatiya Party and he responded that he had “heard of other

people being persecuted like this, although I don’t know them personally.” Singh


                                          3
               Case: 19-14202      Date Filed: 07/02/2020    Page: 4 of 5



also testified that members of the Bharatiya Party had “been to the house two or

three times to threaten” his family and had threatened his mother in December

2017 and February 2018, but neither Singh’s application nor his mother’s affidavit

mentioned that she had been threatened. Singh’s mother described Singh’s two

encounters with the Bharatiya Party and two later inquiries about his whereabouts.

When asked why his mother’s affidavit failed to “reference any time that she or

[his] other family members were threatened,” Singh answered only that she had

stated “in June of 2017 she was threatened.” And Singh failed to account for why

his mother’s affidavit stated that “the BJP men . . . threatened . . . [to] kill him.”

Singh fails to explain how this record would compel a reasonable fact finder to

credit his testimony and grant him relief. See Forgue v. U.S. Att’y Gen., 401 F.3d
1282, 1287 (11th Cir. 2005).

      Singh has abandoned any challenge that he could have made to the finding

of the Board that no “evidence of record . . . independently establish[ed] his

eligibility for asylum, withholding of removal, or protection under the Convention

Against Torture in the absence of credible testimony.” When a petitioner “fails to

offer argument on an issue, that issue is abandoned.” Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Singh argues only that, “[t]aking his

testimony as true, he establishe[d]” he suffered past persecution and has a well-




                                            4
               Case: 19-14202      Date Filed: 07/02/2020     Page: 5 of 5



founded fear of future persecution. Because Singh does not argue that the

remaining evidence would entitle him to relief, he has abandoned that issue.

      Singh also argues that he “established a pattern or practice of persecution of

similarly-situated individuals, associated with the Akali Dal” Party to support his

claim of a well-founded fear of future persecution, but we lack jurisdiction to

review that argument. “[T]he rules are clear: before proceeding to federal court, an

alien must exhaust his or her administrative remedies.” Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (quoting Sundar v. INS, 328 F.3d
1320, 1323 (11th Cir. 2003)). Singh did not present his argument about a pattern or

practice to the immigration judge or meaningfully discuss the issue in his appeal to

the Board. Because Singh “without excuse or exception, failed to [exhaust] his

claim . . ., we lack jurisdiction to consider it under the clear dictates of circuit

precedent.” Id.

      We DENY Singh’s petition for review.




                                            5